      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 1 of 9




              IN THE UNITED STATES DISTRCT COURT FOR THE
                   EASTERN DISTRICT OF PENNSYLVANIA

JANIECE EISENHART                             :
                                              :
                               Plaintiff      :       CIVIL ACTION
                                              :
       v.                                     :       No. 2:20-cv-02268
                                              :
HSNi, LLC and                                 :
ALLSTAR MARKETING GROUP, LLC                  :
                                              :
                               Defendants     :

                     JOINT REPORT OF RULE 26(f) MEETING

       In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties
conferred on July 2, 2020 and submit the following report of their meeting for the court’s
consideration:

       1. Discussion of Claims, Defenses and Relevant Issues

You should assume that the court has read the complaint and is familiar with the claims.
However, the facts supporting those claims and defenses are unknown. Therefore,
counsel shall set forth concisely the factual background that the parties contend
support their claims and defenses.

Summarize your discussion of primary issues, threshold issues and those issues on which
the parties will need to conduct discovery. Identify what information each party needs in
discovery as well as when and why. Also indicate likely motions and their timing.

            A. By Plaintiff:

        The Squat Magic is an exercise device designed to provide assistance with squat
movements. The Squat Magic is comprised of a base part for supporting the device
against a surface, a first tube component attached to the base part, a second tube
component movable with respect to the first tube component, two resistance bands that
provide extra support by resisting the downward movement of the second tube
component, and a seat attached to the second tube. The two resistance bands can be
attached at one of three different heights in order to change the resistance level. The
bands are secured at the three different attachment points with a plastic disc that fits into
one of the attachment points. The Squat Magic is available through a number of different
e-commerce companies, as well as numerous free-to-air television networks that sell
products over the television to consumers, such as Defendant HSNi.
      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 2 of 9




        In January 2018, a Squat Magic was purchased by Plaintiff’s mother, Jean
Eisenhart. The product was manufactured and sold by Defendants. On or about October
4, 2018, Plaintiff was using the Squat Magic as intended, when one of the bands snapped
free, striking her in the face. One of the Squat Magic’s plastic discs, which is
approximately the size of a quarter, struck Plaintiff’s left eye. Plaintiff’s left eye became
very painful and swollen upon being struck by the plastic disc, and she experienced
vision loss. Plaintiff immediately presented to Memorial Hospital in York, Pennsylvania,
where she was diagnosed with a concussion, and an examination revealed multiple linear
corneal abrasions on her left eye. Plaintiff was subsequently diagnosed with traumatic
hyphema, retinal hemorrhage, and retinal tears in her left eye. Plaintiff required surgical
repair of the retinal tears in her left eye. To date, Plaintiff suffers from ongoing
headaches, vision loss, visual disturbances, and pain in her left eye.

       Plaintiff will conduct written discovery on the design, manufacture, testing and
analysis of the subject product before it was sold, other similar incidents and complaints,
as well as the relationships between the defendants. Plaintiff will also take corporate
designee depositions on these topics as well as individual employee depositions of the
defendants.

            B. By Defendants:

        The Squat Magic described in Plaintiff’s Amended Complaint was imported,
distributed and sold by Allstar Marketing Group, LLC (hereinafter “Allstar”) and sold
and marketed by HSNi, LLC (hereinafter “HSNi”). Neither Allstar nor HSNi designed or
manufactured the product in question. Allstar purchased the Squat Magic from High
Street TV, which is based in the United Kingdom. Defendants anticipate the possible
filing of a Third Party Complaint against High Street TV and any other entities involved
in the design and manufacturing of the Squat Magic.

        The primary issues in this case are liability, causation and damages, including the
nature and extent of Plaintiff’s injuries. Defendants will conduct discovery on the
aforementioned issues, including, but not limited to, Plaintiff’s use of the Squat Magic,
the incident in question, her medical history prior to the incident, her medical treatment
following the incident, and her alleged economic losses. Defendants believe that written
discovery, document production, depositions, an independent medical examination of
Plaintiff, and expert examination of the Squat Magic will be required in order to address
the above-described issues.

       2.      Informal Disclosures

State the parties’ agreement on timing, form and scope of informal disclosures.
Specifically identify not only the information listed in Rule 26(a)(1), but any additional
information the parties agree to disclose informally.




                                             2
      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 3 of 9




       A. By Plaintiff:

       Plaintiff made her Rule 26(a) initial disclosures on June 16, 2020. The following
individuals have been disclosed by Plaintiff:

       1.     Janiece Eisenhart, 837 Heritage Hills Drive, York, Pennsylvania 17402

       Ms. Eisenhart is the plaintiff in this action and has discoverable information
regarding the incident and her damages sustained as a result.

       2.     Jean Eisenhart, 1331 Wellington Drive, York, Pennsylvania 17408

       Jean Eisenhart is plaintiff’s mother who purchased the machine for Plaintiff.

       3.     Leonard Bentivegna, 3716 Bedfordshire Drive, York, Pennsylvania 17402

        Mr. Bentivegna is Plaintiff’s son-in-law and was the person who took Plaintiff to
the hospital after the incident. He also took the video of the examination and has helped
in her care.

       4.     Shana Bentivegna, 3716 Bedfordshire Drive, York, Pennsylvania 17402

       Ms. Bentivegna is Plaintiff’s daughter and can testify to damages.

       5.     Ryan Quinlivan, 245 Steepbank Road, Lancaster, Pennsylvania 17602

       Mr. Quinlivan is Plaintiff’s son and can testify to damages.

       6.     Robert Pullo, 1537 E. Market Street, York, Pennsylvania 17403

        Mr. Pullo is Plaintiff’s business partner. He can testify to Plaintiff’s damages,
specifically as they relate to the effect on her work and time off for recovery.

       7.     Jeffrey Lander, M.D., Leader Heights Eye Center, 309 Leaders Heights
              Road, York, Pennsylvania 17402

       Dr. Lander was Plaintiff’s treating ophthalmologist.

       8.     Howard Hartzell, O.D., Leader Heights Eye Center, 309 Leaders Heights
              Road, York, Pennsylvania 17402

       Dr. Hartzell was Plaintiff’s treating optometrist.

       9.     Jay Prensky, M.D. (deceased), Pennsylvania Retina Specialists, 1600
              Sixth Avenue, York, Pennsylvania 17403



                                             3
      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 4 of 9




       Dr. Prensky was Plaintiff’s treating retinal specialist.

       10.     Robert Sergott, M.D., Will’s Eye Hospital, 840 Walnut Street, Suite 930,
               Philadelphia, Pennsylvania 19107

       Dr. Sergott was Plaintiff’s treating ophthalmologist.

       11.     Katherine Fallano, M.D., Mid Atlantic Cornea Consultants, 40 York Road
               #500, Towson, Maryland 21204

       Dr. Fallano was Plaintiff’s treating ophthalmologist.

       12.     Stacey Knosky, BS, NCMT, 2340 Eastern Boulevard, York, Pennsylvania
               17402

       Ms. Knosky was Plaintiff’s massage therapist who assisted with manual lymph
drainage, facial and sacral massage.

       13.     Natalie Spagnola, DC, 2215 East Market Street, York, Pennsylvania
               17403

       Dr. Spagnola is Plaintiff’s treating chiropractor.

       14.     UPMC Pinnacle Memorial Hospital personnel, 1701 Innovation Drive,
               York, Pennsylvania 17408

        Please refer to Plaintiff’s medical records for individuals who treated her on the
date of injury.

       The following documents have been disclosed by Plaintiff:
              1. Medical Records and bills from the following providers:
                     a. Leader Heights Eye Center
                     b. UPMC Pinnacle Memorial Hospital
                     c. Mid Atlantic Cornea Consultants
                     d. Pennsylvania Retina Specialists, P.C.
                     e. WellSpan Health Womens and Imaging Center
                     f. Wills Eye Institute
                     g. Journeys Holistic Health & Wellness Center
                     h. Harmonic Balance Chiropractic LLC
              2. Photographs of Plaintiff’s injuries
              3. Video of eye examination by Mr. Leonard Bentivegna
              4. Journal notes by Plaintiff- October 2018
              5. HSN receipt- 01/26/2018 Order ID 1486870669
              6. Order history screen shot by Jean Eisenhart
              7. Employment and tax records



                                              4
      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 5 of 9




       The following damages have been disclosed by Plaintiff:

       Plaintiff is claiming permanent and catastrophic injuries as a result of the subject
incident, and resulting loss of income, earnings and earning capacity (past and future,
with reduction for personal consumption), past and future medical expenses to be
determined, scarring, extreme pain and suffering/mental and emotional distress and
anxiety, continuing into the future. The amount of these damages, to the extent they can
be calculated, has not yet been determined.

       By Defendants:

       The following individuals have been identified by Defendants:

       1.      Plaintiff, Janiece Eisenhart

Plaintiff, Janiece Eisenhart, is believed to have personal knowledge of the purchase
and/or use of the Squat Magic, the alleged incident that occurred on or about October 4,
2018, as described in Plaintiff’s Amended Complaint (hereinafter the “Subject Incident”),
as well as the nature of the alleged damages claimed by Plaintiff.

       2.      Jean Eisenhart

Jean Eisenhart is Plaintiff’s mother and is believed to have personal knowledge of the
purchase and/or use of the Squat Magic, the Subject Incident, as well as the nature of the
alleged damages claimed by Plaintiff.

       3.      Representatives HSNi, LLC and Allstar Marketing Group, LLC

Representatives of Defendants, HSNi, LLC and Allstar Marketing Group, LLC, are
believed to have knowledge of the marketing, sale, and transportation of the Squat Magic.

       4.      Representatives of High Street TV Group, Ltd.

Representatives of High Street TV Group, Ltd. are believed to have knowledge of the
design, manufacture, marketing, sale, and transportation of the Squat Magic.

       5.      All medical professionals who provided any medical treatment prior to
               and following the Subject Incident, including but not limited to all
               physicians, nurses, physician’s assistants, medical technicians, hospital
               administrators, or other individuals that participated in or have knowledge
               of any medical treatment provided to Plaintiff, Janiece Eisenhart,
               including the cost of such treatment.

       6.      Other individuals that may be named and/or disclosed by any party during
               further discovery efforts subsequent to the instant Initial Disclosures.

                                              5
      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 6 of 9




       The following documents were identified by Defendants:

       1.     Proof Sheet for Purchase Order #278841, dated January 9, 2018;

       2.     Product Specification for the Squat Magic;

       3.     HSNi, LLC Voice of Customer Report regarding the Squat Magic
              (objection will be made to the production of this document on the basis
              that it is overbroad and not reasonably calculated to lead to the discovery
              of relevant or admissible evidence);

       4.     International Distribution Agreement between Allstar Marketing Group,
              LLC and High Street TV Group, Ltd. (objection will be made to the
              production of this document on the basis that it is confidential and
              proprietary);

       5.     HSNi, LLC Purchase Order History of Jean Eisenhart; and

       6.     All other documents that may be identified and/or disclosed by any party
              during further discovery efforts.

       Defendants are not claiming any damages at the present time.

       Allstar Marketing Group, LLC is insured by Liberty Mutual Insurance Company
with a policy limit of $1 million. Its policy is providing defense and indemnification to
HSNi, LLC. Additionally, Allstar Marketing Group, LLC has an excess policy with XL
Specialty Insurance with policy limits of $10 million.

       3.     Formal Discovery

Indicate nature, sequence and timing of formal discovery, as well as any need to conduct
discovery in phases to prepare for the filing of motions or for settlement discussions.
Specifically delineate what discovery will be conducted formally.

The discovery deadline should normally be no more than 120 days from the date of the
Rule 16 pretrial conference. If the parties believe there are compelling reasons for a
longer period of discovery, state them.

The parties are required to address procedures to preserve electronically stored
information, to avoid inadvertent privilege waivers, and to determine the form in which
electronic information will be produced. The cost of producing the information must be
discussed.

The parties shall discuss the parameters of their anticipated ediscovery at the Rule 26(f)
conference and shall be prepared to address e-discovery at the Rule 16 scheduling



                                            6
      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 7 of 9




conference with the court. It is expected that the parties will reach an agreement on how
to conduct e-discovery.

        Plaintiff served written discovery on June 3, 2020. Defendants anticipate serving
written discovery no later than July 16, 2020.

        The parties anticipate the need for a joint protective order in light of the
anticipated discovery of documents and other material relating to the design,
manufacture, disbursement, and sale of the subject product. The parties are in the process
of negotiating the terms of a joint protective order.

       The parties anticipate that the depositions of Plaintiff, Jean Eisenhart, Leonard
Bentivegna, Shana Bentivegna, Ryan Quinlivan, Robert Pullo, a corporate designee on
behalf of Defendants, and individual employees involved in the design and sale of the
subject product will need to be taken along with any other witnesses to be identified.
Additionally, Defendants anticipate the independent medical examination of Plaintiff and
an expert examination of the Squat Magic.

        Counsel certify that they have conferred about the discovery of electronically
stored information. The parties agree that they will comply with the Federal Rules of
Civil Procedure regarding written discovery and e-discovery.

       The parties jointly request a discovery deadline of November 18, 2020.

       4.      Expert Witness Disclosures

Indicate agreement on timing and sequence of disclosure of the identity and anticipated
testimony of expert witnesses, including whether depositions of experts will be needed.

The parties should expect that the court requires expert reports to be exchanged
simultaneously. If there are compelling reasons to stagger the production of expert
reports, state them.

        Defendants request that the deadline for their expert disclosures be thirty days
following the deadline for Plaintiff’s expert disclosures, given the nature of Plaintiff’s
injuries and the complexities involving the subject product. Counsel have discussed this,
and Plaintiff’s counsel agrees to stagger the production of expert reports.

       The parties jointly request a deadline for Plaintiff’s expert disclosures of
December 18, 2020, and a deadline for Defendants’ expert disclosures of January 18,
2021. The parties also jointly request a deadline for Plaintiff’s and Defendants’ expert
depositions of February 17, 2021.




                                            7
      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 8 of 9




       5.      Early Settlement or Resolution

The parties must familiarize themselves with Local Rule 53.3. Recite the parties’
discussion about early resolution through ADR and state what steps were taken by
counsel to advise the client of alternative dispute resolution options. Explain any
decision not to seek early resolution. State what mediation options the parties may
consider and when mediation would be appropriate.

        The parties have familiarized themselves with Local Rule 53.3. At this time, the
parties are not in a position to consider an early settlement conference.

       6.      Magistrate Jurisdiction

Indicate discussion between the parties about having the entire matter transferred to the
jurisdiction of a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P.
73.

       The parties have discussed having a magistrate judge preside as the judge of the
case. The parties do not agree to proceed before a magistrate judge.

       7.      Trial date

State the parties’ agreement on the three or four week range of time during which the
case will be assigned to a trial pool or given a trial date certain.

         The parties agree to a trial date any time after April 21, 2021. The parties request
a trial date certain.




                                             8
      Case 2:20-cv-02268-JMY Document 4 Filed 07/16/20 Page 9 of 9




       8.     Other Matters

Indicate discussion and any agreement on matters not addressed above.

       None at this time.

                                                  Respectfully submitted:

ATLEE HALL, LLP                               BENNETT, BRICKLIN &
                                              SALTZBURG LLC

By:    /s/Jaime D. Jackson                    By: _____________________________
Jaime D. Jackson, Esquire                     WARREN F. SPERLING
415 North Duke Street                         Attorney I.D. 36676
Lancaster PA 17602                            Centre Square, West Tower
(717) 393-9596                                1500 Market Street, 32nd Floor
Facsimile (717) 393-2138                      (215) 561-4300 / (215) 561-6661 – fax
Attorney for Plaintiff                        sperling@bbs-law.com
PA ID No. 80448                               Attorney for Defendants,
                                              HSNi, LLC and Allstar Marketing
                                              Group, LLC


Date: July 16, 2020




                                          9
